Judgment, Supreme Court, New York County (Dorothy Cropper, J., at hearing; Ronald Zweibel, J., at plea and sentence), rendered November 30, 1998, convicting defendant of attempted criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 4 to 8 years, unanimously affirmed.
Defendant’s suppression motion was properly denied. Although the People neglected to elicit the fact that defendant’s arrest was based on a communication between the observing and arresting officers, the circumstantial evidence warrants such a conclusion (People v Gonzalez, 91 NY2d 909). Such a communication is the only rational explanation of how defendant came to be arrested immediately after making a series of police-observed drug sales. The coincidence theory posited by defendant on appeal does not provide a rational explanation.
We perceive no basis for reduction of sentence. Concur— Nardelli, J. P., Williams, Tom, Lerner and Friedman, JJ.